Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 11, 17-19, 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (4815602) in view of Sagona (WO 2005095216 A1)
Schirmer discloses:
In regards to claim 1, Schirmer teaches a blister pack (figs 4, 6 capable of performing the intended use of being configured to absorb moisture therein) comprising: a backing (base material 20); a cover (lower horizontal portion of 22 such as attached to 20) attached to the backing (fig 4 for example), the cover and backing in combination forming at least one sealed cavity (cavity holding at least 10), the sealed cavity including a dome portion and a base portion (such as portion including 22/14 and at least arcuate ends in fig 4, 6 and portion to the left and right of 24 in fig 6), at least a section of the base portion extending beyond the dome portion (Fig 4, 6) in a first direction (left to right in figs 4, 6), the dome portion extending beyond an outer peripheral portion of the cover in a second direction (up and down direction in figs 4, 6), the second direction being perpendicular to the first direction (Fig 4, 6); wherein the base portion includes a sidewall and a top wall (side extending from cover in figs 4, 6 in a vertical fashion and top wall extending horizontal from side in figs 4, 6); at least one active member within at least the base portion of the sealed cavity, the active member being attached or adhered to the backing, at least a portion of the active member contacting an interior surface of the top wall of the base portion of the cover  (12/24 where 12/24 is an “active” member in that the element actively inhibits undesirable gases, water, etc. and contacting both the top wall and base portion in figs 4, 6; the Office notes that figure 6 provides attachment in that the element is wedged at the ends and also includes elements above 12 that serve to further attach the elements to one another); and a single pill positioned entirely within the dome portion of the sealed cavity (10; the Office notes that the prior art provides “medicament” and the Office notes that it is well within the skill one of ordinary skill in the art to provide a medicament within a form of a single pill in order to permit the user to more effectively swallow the device thereby enhancing the intent of the product).  Schirmer discloses the claimed invention above with the exception of the following which is disclosed by Sagona: wherein the active member (Sagona Fig. 2; active film 1) comprises a moisture-absorbing desiccant entrained polymer film (Sagona Fig. 2; active film 1; Page 2 lines 15-24; claim 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schirmer in view of Sagona (by modifying the materials of Schirmer so that it includes the above active material such as desiccant or scavenger) in order to enhance the purpose of preventing unwanted humidity and chemical reactions from occurring and thereby improving the protection of the device and the contents therein.
	In regards to claim 2, wherein the base portion extends beyond the outer peripheral portion of the cover in the second direction (figs 4, 6).
In regards to claim 3, wherein at least a first portion of the active member is positioned in the base portion of the cavity, and wherein at least a second portion of the active member is positioned in or beneath the dome portion of the cavity (figs 4, 6).
In regards to claim 9, wherein the dome portion extends outwardly beyond the base portion in the second direction (figs 4, 6).
Claim 11:  wherein the cover is formed of at least one of a thermoformed film and PVC (abstract)
In regards to claim 17, wherein the base material is a thermoplastic polymer selected from the group consisting of polypropylene, polyethylene, polyisoprene, polybutadiene, polybutene, polysiloxane, polycarbonate, polyamide, ethylene-vinyl acetate copolymer, ethylene-methacrylate copolymer, poly(vinyl chloride), polystyrene, polyesters, polyanhydrides, polyacrylianitrile, polysulfones, polyacrylic ester, acrylic, polyurethane, polyacetal, copolymers thereof, and mixtures thereof (abstract; any plastic serving the form, fit and/or function will meet the limitations of this claim; further the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416).
In regards to claim 18, wherein the at least one sealed cavity includes at least two spaced-apart sealed cavities (portions adjacent ends of 24 as well as central).
In regards to claim 19, wherein a longitudinal axis of the blister extends parallel to an outer edge of the backing (Fig. 4, 6).
In regards to claim 6, Schirmer teaches a blister pack (figs 4, 6 capable of performing the intended use of being configured to absorb moisture therein) comprising: a backing (base material 20); a cover (lower horizontal portion of 22 such as attached to 20) attached to the backing (fig 4 for example), the cover and backing in combination forming at least one sealed cavity (cavity holding at least 10), the sealed cavity including a dome portion and a base portion (such as portion including 24 and at least arcuate ends in fig 4, 6 and portion to the left and right of 24 in fig 6), at least a section of the base portion extending beyond the dome portion (Fig 4, 6) in a first direction (left to right in figs 4, 6), the dome portion extending beyond an outer peripheral portion of the cover in a second direction (up and down direction in figs 4, 6), the second direction being perpendicular to the first direction (Fig 4, 6); wherein the base portion includes a sidewall and a top wall (side extending from cover in figs 4, 6 in a vertical fashion and top wall extending horizontal from side in figs 4, 6); at least one active member within at least the base portion of the sealed cavity, the active member being attached or adhered to the backing, at least a portion of the active member contacting an interior surface of the top wall of the base portion of the cover  (12/24 where 12/24 is an “active” member in that the element actively inhibits undesirable gases, water, etc. and contacting both the top wall and base portion in figs 4, 6; the Office notes that figure 6 provides attachment in that the element is wedged at the ends and also includes elements above 12 that serve to further attach the elements to one another); and a single pill positioned entirely within the dome portion of the sealed cavity (10; the Office notes that the prior art provides “medicament” and the Office notes that it is well within the skill one of ordinary skill in the art to provide a medicament within a form of a single pill in order to permit the user to more effectively swallow the device thereby enhancing the intent of the product); wherein the sidewall and the top wall of the base portion are both flat (as in figs 4, 6), and wherein the dome portion is arcuate (in the form of arcs in figs 4, 6 such as at ends).  With respect to the dome portion entirely arcuate, the Office notes it is well within the skill of one of ordinary skill in the art to modify the shape so that the device is entirely arcuate such as to further protect the content by providing the additional space that the entire arcuate surface provides.  Further, though not required, the Office notes that would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Schirmer discloses the claimed invention above with the exception of the following which is disclosed by Sagona: wherein the active member (Sagona Fig. 2; active film 1) is an extruded film including a moisture absorbing desiccant entrained polymer film (Sagona Fig. 2; active film 1; Page 2 lines 15-24, claim 2; wherein the active member includes a base material and an active agent (Sagona Fig. 2; active film 1; Page 2 lines 21-22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schirmer in view of Sagona (by modifying the materials of Schirmer so that it includes the above active material such as desiccant or scavenger) in order to enhance the purpose of preventing unwanted humidity and chemical reactions from occurring and thereby improving the protection of the device and the contents therein.  Further, with respect to the shape of the device, Sagona disclose an entirely arcuate dome portion (fig 2).
In regards to claim 14, the Combined Reference discloses wherein the extruded film includes a first side and an opposing second side, the second side of the extruded film contacting the backing, at least a portion of the first side of the extruded film contacting an interior surface of the base portion of the blister (film already disclosed by Sagona above and the contacting relationship already disclosed by Schirmer).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Chou (7395923).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Chou: depression capable of the intended use of being configured to entirely receive a member (12 of which is at a top surface with an entirely of a bottom surface extending in a plane parallel to and spaced from top, as shown in fig 4 where a surface at a bottom is parallel to a top above the bottom).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Schirmer in view of the Combined Reference (by provide a recess within the existing base portion to entirely hold the member) in order to secure the member in place that so that cannot move easily and therefore perform the desired function more efficiently.
Claims 1-3, 9, 11, 17-19, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (4815602) in view of Nagy (3503493) and Sagona (WO 2005095216 A1).
Nevertheless, Schirmer discloses:
In regards to claim 1, Schirmer teaches a blister pack (figs 4, 6 capable of performing the intended use of being configured to absorb moisture therein) comprising: a backing (base material 20); a cover (lower horizontal portion of 22 such as attached to 20) attached to the backing (fig 4 for example), the cover and backing in combination forming at least one sealed cavity (cavity holding at least 10), the sealed cavity including a dome portion and a base portion (such as portion including 22/14 and at least arcuate ends in fig 4, 6 and portion to the left and right of 24 in fig 6), at least a section of the base portion extending beyond the dome portion (Fig 4, 6) in a first direction (left to right in figs 4, 6), the dome portion extending beyond an outer peripheral portion of the cover in a second direction (up and down direction in figs 4, 6), the second direction being perpendicular to the first direction (Fig 4, 6); wherein the base portion includes a sidewall and a top wall (side extending from cover in figs 4, 6 in a vertical fashion and top wall extending horizontal from side in figs 4, 6); at least one active member within at least the base portion of the sealed cavity, the active member being attached or adhered to the backing, at least a portion of the active member contacting an interior surface of the top wall of the base portion of the cover  (12/24 where 12/24 is an “active” member in that the element actively inhibits undesirable gases, water, etc. and contacting both the top wall and base portion in figs 4, 6; the Office notes that figure 6 provides attachment in that the element is wedged at the ends and also includes elements above 12 that serve to further attach the elements to one another); and a single pill positioned entirely within the dome portion of the sealed cavity (10; the Office notes that the prior art provides “medicament” and the Office notes that it is well within the skill one of ordinary skill in the art to provide a medicament within a form of a single pill in order to permit the user to more effectively swallow the device thereby enhancing the intent of the product).  
If there is any question to a single pill, the Office notes that Nagy discloses the above (25 in fig 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schirmer in view of Nagy (by ensuring that the medicament 10 of Schirmer is a single pill) in order to ensure effective use of the medication with the user.
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Sagona: wherein the active member (Sagona Fig. 2; active film 1) comprises a moisture-absorbing desiccant entrained polymer film (Sagona Fig. 2; active film 1; Page 2 lines 15-24; claim 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Sagona (by modifying the materials of Schirmer so that it includes the above active material such as desiccant or scavenger) in order to enhance the purpose of preventing unwanted humidity and chemical reactions from occurring and thereby improving the protection of the device and the contents therein.
Schirmer discloses:
In regards to claim 2, wherein the base portion extends beyond the outer peripheral portion of the cover in the second direction (figs 4, 6).
In regards to claim 3, wherein at least a first portion of the active member is positioned in the base portion of the cavity, and wherein at least a second portion of the active member is positioned in or beneath the dome portion of the cavity (figs 4, 6).
In regards to claim 9, wherein the dome portion extends outwardly beyond the base portion in the second direction (figs 4, 6).
Claim 11:  wherein the cover is formed of at least one of a thermoformed film and PVC (abstract)
In regards to claim 17, wherein the base material is a thermoplastic polymer selected from the group consisting of polypropylene, polyethylene, polyisoprene, polybutadiene, polybutene, polysiloxane, polycarbonate, polyamide, ethylene-vinyl acetate copolymer, ethylene-methacrylate copolymer, poly(vinyl chloride), polystyrene, polyesters, polyanhydrides, polyacrylianitrile, polysulfones, polyacrylic ester, acrylic, polyurethane, polyacetal, copolymers thereof, and mixtures thereof (abstract; any plastic serving the form, fit and/or function will meet the limitations of this claim; further the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416).
In regards to claim 18, wherein the at least one sealed cavity includes at least two spaced-apart sealed cavities (portions adjacent ends of 24 as well as central).
In regards to claim 19, wherein a longitudinal axis of the blister extends parallel to an outer edge of the backing (Fig. 4, 6).
In regards to claim 14, the Combined Reference discloses wherein the extruded film includes a first side and an opposing second side, the second side of the extruded film contacting the backing, at least a portion of the first side of the extruded film contacting an interior surface of the base portion of the blister (film already disclosed by Sagona above and the contacting relationship already disclosed by Schirmer).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Chou (7395923).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Chou: depression capable of the intended use of being configured to entirely receive a member (12 of which is at a top surface with an entirely of a bottom surface extending in a plane parallel to and spaced from top, as shown in fig 4 where a surface at a bottom is parallel to a top above the bottom).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the the Combined Reference in view of Chou (by provide a recess within the existing base portion to entirely hold the member) in order to secure the member in place that so that cannot move easily and therefore perform the desired function more efficiently.

Claim(s) 20, 22, 26, 29-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer in view of Nagy, Sagona and Chou. 
In regards to claim 20, Schimer discloses a blister pack (figs 1-6 capable of performing the intended use of being configured to absorb moisture therein), a foil backing having a first side and an opposing second side (base material 20, col. 3: 40-45); a thermoplastic (a abstract; any plastic serving the form, fit and/or function will meet the limitations of this claim; further the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416) cover having a first side and an opposing second side (lower horizontal portion of 22 such as attached to 20), at least a portion of the second side of the cover being attached to the first side of the backing (figs 4, 6), the cover and backing in combination forming at least two spaced-apart sealed cavities (portions adjacent ends of 24 as well as central), each sealed cavity having a dome portion and a base portion (such as portion including 22/14 and at least arcuate ends in fig 4, 6 and portion to the left and right of 24 in fig 6), at least a section of each base portion extending laterally outwardly beyond the respective dome portion in a first direction (left to right in figs 4, 6), each dome portion extending upwardly beyond an outer peripheral portion of the cover in a second direction (up and down in figs 4, 6), the second direction being perpendicular to the first direction (figs 4, 6); an active member being attached or adhered to the foil backing (12/24 where 12/24 is an “active” member in that the element actively inhibits undesirable gases, water, etc. and contacting both the top wall and base portion in figs 4, 6; the Office notes that figure 6 provides attachment in that the element is wedged at the ends and also includes elements above 12 that serve to further attach the elements to one another).
If there is any question to a single pill or a plurality of pills of medicine within multiple dome portions, the Office notes that Nagy discloses the above (25 in fig 1 as well as 25 with multiple portions in fig 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schirmer in view of Nagy (by ensuring that the medicament 10 of Schirmer is a single pill or a plurality within multiple dome portions) in order to ensure effective use of the medication with the user while also providing additional parts to provide multiple doses in order to improve the user more effectively.  Though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Sagona further discloses an active member (Sagona Fig. 2; active film 1) in the form of extruded film including a desiccant, at least a first portion of the active member (Sagona Fig. 2; active film 1) being positioned in the base portion of at least one of the cavities, at least a second portion of the active member (Sagona Fig. 2; active film 1) being positioned in or beneath the dome portion of the at least one of the cavities (Sagona Fig. 2; active film 1).  As Sagona relates to packaging, it would have been obvious to one of ordinary skill in the art to modify the packaging of the Combined Reference to incorporate the teaching of Sagona and incorporate the active film (1) onto the inner cavity of the packaging.  Doing so will provide packaging with an active film that is a desiccant and oxygen absorber which will prevent unwanted humidity and chemical reactions from occurring (Page 2 lines 15-27).   
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Chou: depression capable of the intended use of being configured to entirely receive a member (12 with an entirety of the second side extending in a plane parallel and spaced from an entirety of the first side as in fig 4 where a surface at a bottom is parallel and spaced from a surface at a top).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Chou (by provide a recess within the existing base portion to entirely hold the member) in order to secure the member in place that so that cannot move easily and therefore perform the desired function more efficiently.
In regards to claim 22, the Combined Reference discloses the blister pack of claim 20, wherein each base portion includes a sidewall and a top wall, wherein the sidewall and the top wall of each base portion are flat, wherein each dome portion is arcuate (as in figs 4, 6 of Schirmer), and wherein the dome portion is arcuate (in the form of arcs in figs 4, 6 such as at ends of Schirmer).  With respect to the dome portion entirely arcuate, the Office notes it is well within the skill of one of ordinary skill in the art to modify the shape so that the device is entirely arcuate such as to further protect the content by providing the additional space that the entire arcuate surface provides.  F urther, though not required, the Office notes that would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, with respect to the shape of the device, Sagona disclose an entirely arcuate dome portion (fig 2).
In regards to claim 26, the Combined Reference discloses the blister pack of claim 20, wherein at least a first portion of each active member (Sagona Fig. 2; active film 1) is positioned in the base portion of one of the sealed cavities (Schirmer figs 4, 6), at least a second portion of each active member (Sagona Fig. 2; active film 1) is positioned in or beneath the dome portion of one of the sealed cavities (Schirmer figs 4, 6)
In regards to claim 29, the Combined Reference discloses the blister pack of claim 20, wherein the extruded film is adhered to the first side of the backing (Sagona Fig. 2; active film 1).
In regards to claim 30, the Combined Reference discloses the blister pack of claim 20, wherein the extruded film includes a first side and an opposing second side (Sagona Fig. 2; active film 1), the second side of the extruded film contacting the first side of the backing (Sagona Fig. 2; active film 1), at least a portion of the first side of the extruded film contacting an interior surface of the base portion of each blister (Sagona Fig. 2; active film 1).
In regards to claim 31, the Combined Reference discloses the blister pack of claim 20, wherein the active member (Sagona Fig. 2; active film 1) includes a base material and an active agent (Sagona Page 2 lines 15-22).
In regards to claim 32, the Combined Reference discloses the blister pack of claim 31, wherein the base material is a thermoplastic polymer (Schirmer abstract).
In regards to claim 34, the Combined Reference discloses the blister pack of claim 20, wherein a longitudinal axis of each blister extends parallel to an outer edge of the backing (Schirmer figs 4, 6).



Response to Arguments
 Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search a new rejection has been made.  Nevertheless, Applicant states the Schrimer does not disclose a desiccant. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The secondary reference is provided for the feature that Applicant claims the primary reference lacks.
Applicant states that Schirmer does not disclose the new limitation to “being” attached or adhered.  Schirmer discloses an active member being attached or adhered to the foil backing (12/24 where 12/24 is an “active” member in that the element actively inhibits undesirable gases, water, etc. and contacting both the top wall and base portion in figs 4, 6; the Office notes that figure 6 provides attachment in that the element is wedged at the ends and also includes elements above 12 that serve to further attach the elements to one another).  The Office notes that it appears that Applicant has failed to consider that Applicant’s claims are not limited to “adhered” based on Applicant’s word choice in the claims.
Applicant states that the prior art does not disclose a dome.  The Office notes that a dome is merely shape with a rounded top and the prior art discloses rounding along the edges and therefore is a dome.   With respect to the dome portion entirely arcuate, the Office notes it is well within the skill of one of ordinary skill in the art to modify the shape so that the device is entirely arcuate such as to further protect the content by providing the additional space that the entire arcuate surface provides.  Further, though not required, the Office notes that would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, with respect to the shape of the device, Sagona disclose an entirely arcuate dome portion (fig 2).  Applicant states that Leshin is not relevant to the shape of a dome.  The Office notes that the outstanding rejection does not include the above and therefore Applicant’s statement is moot.
Applicant states that the primary reference teaches away from modifying with a desiccant.  However, nowhere in the primary reference does provide that modification is unable to occur with that of a desiccant.  To the contrary, modification with the above would provide known enhancements.  For example, the modification would further enhance the intended purpose of the device such as to prevent unwanted humidity and chemical reactions from occurring
Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735